United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1835
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
James E. Childress,                      *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 30, 2001
                                Filed: June 4, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       A jury found James E. Childress guilty of conspiring to distribute
methamphetamine, in violation of 21 U.S.C. § 846, and being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g). The district court1 sentenced him to
concurrent terms of 235 months imprisonment and 5 years supervised release for the
drug offense and 120 months imprisonment and 3 years supervised release for the
firearm offense. On appeal, his counsel has filed a brief and moved to withdraw under


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Anders v. California, 386 U.S. 738 (1967), and Childress has not filed a pro se
supplemental brief. Counsel raises three claims of ineffective assistance of trial
counsel, and argues that the court erred in allowing evidence of a drug transaction
committed by Childress’s co-conspirators after he had been arrested and incarcerated.

       First, Childress’s ineffective-assistance claims should be raised in 28 U.S.C.
§ 2255 proceedings, not in this direct appeal. See United States v. Martin, 59 F.3d
767, 771 (8th Cir. 1995). Second, the rationale for admitting the challenged evidence--
that the conspiracy did not end upon Childress’s arrest and incarceration--was correct.
See United States v. Bascope-Zurita, 68 F.3d 1057, 1061 (8th Cir. 1995) (conspiracy
continues after one co-conspirator is arrested if other co-conspirators’ illegal activities
continue thereafter), cert. denied, 516 U.S. 1062 (1996).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we affirm the judgment of the district court, and we grant counsel’s motion
to withdraw. We deny Childress’s motion for appointment of new appellate counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-